Chief Justice Damron delivered the opinion of the court: This record consists of the complaint, bill of particulars ■ in support thereof, stipulation and report of the Director of Agriculture. The claimant was employed by the Department of Agriculture, in the Division of Foods and Dairies, as an inspector on the 20th day of August 1933, and continued in such position until the 14th day of April, 1941, at a salary of Two Thousand Three Hundred Forty Dollars ($2,340.00) per annum, plus expenses. Claimant was discharged from his employment on the 15th day of April, 1941. Claimant seeks an award in the sum of $91.00 to reimburse him for services rendered to the respondent under his contract of employment for the first fourteen days of the month of April, 1941. It is stipulated by and between the parties hereto, that the report of Howard Leonard, Director of Agriculture, dated September 14th, 1942, shall constitute the record in the case, which is as follows: September 14, 1942. Honorable George F. Barrett, Attorney General, Supreme Court Building, Springfield, Illinois. Dear Sir: I have looked over the above entitled claim by Ben-Blum and the facts set up are correct. The reason it is necessary for him to present his case to the Court of Claims is that the error was not discovered until the unexpended balance of the 61st biennium had been returned to the General Revenue fund. Yours very truly, Howard Leonard, Director. HL:AG Enclosure. This court has repeatedly held that where it clearly appears that claimant rendered services to the State at the request of its duly authorized officers, which were accepted by it, and for which an appropriation existed out of which payment could be made therefor, an award may be made for compensation for such services, in an amount not in excess of that agreed upon, where such appropriation lapsed before payment was made for same, on claim filed within a reasonable time. Riefler vs. State, 11 C. C. R. 381. From a consideration of the entire record the court finds that claimant Ben Blum was duly employed by the respondent; that the services for which payment is requested, were in fact rendered by claimant to the State of Illinois; that an appropriation out of which such expenses might be paid existed, and that a balance remained therein sufficient out of which such payment could have been made. The court further finds that payment for said services has not been made and that claimant is entitled to payment therefor. An award is hereby made in favor of claimant, Ben Blum, for the sum of Ninety-one Dollars ($91.00).